Citation Nr: 0411083	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to March 
1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied service connection for bronchitis and 
hemorrhoids; granted service connection for chronic sinusitis with 
allergic rhinitis, evaluated as 10 percent disabling; granted 
service connection for degenerative disc disease, at L4-5 and L5-
S1, evaluated as 10 percent disabling; and granted service 
connection for a fracture of the right ring finger with traumatic 
arthritis (major), evaluated as noncompensable.  The effective 
date for the grants of service connection was March 20, 1998.  

A March 2001 decision by a Decision Review Officer increased the 
evaluation for chronic sinusitis with allergic rhinitis to 30 
percent disabling, and increased the evaluation for degenerative 
disc disease, at L4-5 and L5-S1, to 20 percent, effective March 
20, 1998.


REMAND

The Board notes that the issue of service connection for 
bronchitis was the subject of an October 2003 Board remand.  In 
that remand, the Board noted that the veteran claimed at his March 
2001 hearing, that he began suffering from bronchitis in March 
1995.  He further testified that he has been treating himself with 
medication he bought in Mexico, and that there are no post-service 
medical records as a result.  Though there are post service 
medical records dated April 2001 to June 2001 showing treatment 
for acute bronchitis, there is no competent evidence linking the 
post-service bronchitis to service.  

Since the veteran was treated for bronchitis while on active duty, 
albeit followed by a negative separation examination, the Board 
remanded the case in October 2003 for a VA examination and a nexus 
opinion.  The most recent document in the file is a correspondence 
dated March 2004 from the VA Appeals Management Center to the 
veteran wherein the veteran was informed that the VA Medical 
Center would be contacted to schedule an examination.  The 
correspondence further informs the veteran that he will receive 
notification regarding where and when to report.  The claims file 
contains no document or annotation that the examination was ever 
scheduled or performed.  

A remand by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998). Thus another remand for compliance 
with the Board's remand orders is necessary.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with the applicable requirements 
of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  The RO's 
attention is directed to Quartuccio v. Principi, supra, pertaining 
to the amended version of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the veteran which evidence the VA 
will obtain and which evidence the veteran is expected to present.  
The RO should provide the veteran written notification specific to 
his claim, of the impact of the notification requirements on the 
claim.  The veteran should further be requested to submit all 
evidence in his possession that pertains to his claim.

2.  The RO should arrange for a VA examination, by an appropriate 
examiner, to determine the nature and severity of any pulmonary 
disability, to include bronchitis.  The claims file must be made 
available to and reviewed by the examiner.  The examiner's 
attention is directed to the service medical records showing 
bronchitis in March 1995, as well as the post-service medical 
records showing bronchitis in 2001.  Following a review of the 
claims file, the medical history, clinical evaluation, and any 
tests that are deemed necessary, the examiner should opine whether 
it is at least as likely as not (50 percent or more likelihood) 
that any current pulmonary disability, to include bronchitis, 
began during service or is causally related to any incident of 
active duty, to include an episode of in-service bronchitis 
documented in the service medical records.  The clinician should 
be asked to provide a rationale for any opinion expressed.  If the 
clinician finds it impossible to provide any part of the requested 
opinion without resort to pure speculation, he or she should so 
indicate.    

3.  Thereafter, the RO should ensure that no other notification or 
development action, in addition to that directed above, is 
required.  If further action is required, the RO should undertake 
it before further adjudication of the claim.

4.  After completing any additional development deemed necessary, 
the RO should adjudicate the issue of service connection for 
bronchitis, with consideration of all the evidence obtained since 
the April 2003 Supplemental Statement of the Case (SSOC).    

5.  If any of the benefits requested on appeal is not granted to 
the appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case, which must contain notice of all relevant 
action taken on the claim, to include a summary of all of the 
evidence added to the record since the April 2003 SSOC.  A 
reasonable period of time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran until he 
is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





